Citation Nr: 1509381	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  12-04 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral pes planus, to include as secondary to the service-connected bilateral shin splints. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel

INTRODUCTION

The Veteran served on active duty from November 1988 to November 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In September 2012, the Veteran presented testimony at a personal hearing conducted at the RO before a Decision Review Officer (DRO).  The Veteran also testified at a hearing conducted by the undersigned Acting Veterans Law Judge in March 2014.  Transcripts of these hearings have been associated with the Veteran's VA claims file.

One issue previously on appeal, entitlement to service connection for posttraumatic stress disorder (PTSD) was granted by the RO in a February 2013 rating decision.  The Veteran indicated his disagreement with the effective date and disability rating assigned by the RO and a Statement of the Case was issued in September 2013.  The Veteran did not, however, file a timely VA Form 9 or its equivalent. See Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  These issues are therefore not in appellate status. 


FINDING OF FACT

The preponderance of the evidence of record shows that the Veteran's currently diagnosed bilateral pes planus is related to service.


CONCLUSION OF LAW

The currently diagnosed bilateral pes planus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has bilateral pes planus as a result of injuries he sustained while on active duty.  Specifically, the Veteran testified during the September 2012 DRO hearing that he injured his feet by repeatedly jumping off vehicles while wearing 40 to 50 pounds of equipment.  See the September 2012 DRO Hearing Transcript (Tr.) 3-6. 

In order to establish service connection there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Upon review, the record clearly establishes that the Veteran has been diagnosed with bilateral pes planus during the appeal period.  See, e.g., the January 2013 VA examination.  A current disability has therefore been demonstrated. 

The Board pauses to note that while the January 2013 VA examiner referred to the Veteran's pes planus as a "structural abnormality," the record does not suggest that the Veteran's disability is a congenital disease or defect.  Indeed, the Veteran's feet were examined during his August 1988 entrance examination and found to be clinically normal, i.e., pes planus or a foot abnormality was not identified.  Moreover, the pain and swelling the Veteran experiences is consistent with an acquired foot deformity as described in 38 C.F.R. § 4.57.  As such, the presumption of soundness has not been rebutted.  

With respect to an in-service disease or injury, while the Veteran's service treatment records do not document any treatment or complaints of pes planus, the Veteran testified that he injured his feet in the course of performing his duties.  Specifically, the Veteran reported that he was responsible for refueling vehicles and would often jump out of a truck or climb on other vehicles.  See DRO Hearing Tr. 3.  He stated that repeatedly jumping off vehicles while wearing an additional 40 to 50 pounds of equipment injured his feet.  Id, at 3-5. 

Service department records indicate that the Veteran's military occupational specialty (MOS) was a motor transport operator.  Based on his MOS and credible testimony, the Board finds that his contentions regarding an in-service injury are consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2014).  An in-service injury has therefore been demonstrated.

As the record contains evidence of a current disability and evidence of an in-service injury or disease, what remains to be established is whether there is a nexus between the diagnosed bilateral pes planus and his in-service injury.

While the Veteran was afforded a VA examination in January 2013, the examiner only addressed the relationship between the Veteran's pes planus and his service-connected shin splints.  The record does not contain a medical opinion that addresses whether or not the Veteran's bilateral pes planus is related to his active duty service.  

In this case, the Veteran has provided competent and credible testimony that he has continued to experience bilateral foot symptomatology since his in-service injury.  The testimony of the Veteran during the September 2012 and March 2014 hearings was very detailed and established the history of the Veteran's symptoms since service.  As a layperson, the Veteran is competent to report when he first experienced foot pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is also competent to observe and report the flatness of his feet.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

Significantly, the Board notes that the record does not contain any evidence indicating that the Veteran's bilateral pes planus is not related to his active duty service.

The nexus requirement here has been established by way of credible lay evidence and competent medical evidence describing ongoing bilateral pes planus since service.  C.f. 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   Both the lay and medical evidence of record are probative in the instant case.    

Accordingly, after resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's bilateral pes planus is related to active service.  Therefore, service connection is granted.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral pes planus is granted.



____________________________________________
B.C. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


